In an action by taxpayers pursuant to section 51 of the General Municipal Law, the appeal is from an order granting a motion for summary judgment dismissing the Complaint. The action is based on the alleged illegal actions of respondents purportedly pursuant to article 14 of the Village Law, which were preliminary to the technical commencement, as defined in the statute, of a proceeding to acquire real property for a parking lot. On this appeal appellants have abandoned the contentions raised by them at the Special Term and rely on a theory raised for the first time on appeal, i.e., that the maps filed by respondents show that respondent Marley, the Village Mayor, who approved the resolutions which were unanimously adopted by the Village Board of Trustees, has an interest in a small portion of the land that would be acquired under the resolutions. Order unanimously affirmed, with $10 costs and disbursements. (Kaskel v. Impellitteri, 306 N. Y. 73; see, e.g., Matter of Incorporated Village of Hempstead, 207 Mise. 402.) Present — Nolan, P. J., Wenzel, Beldoek, and Kleinfeld, JJ.; Murphy, J., deceased.